Opinion by
Watkins, J.,
In this unemployment compensation case the authorities held that the claimant was ineligible for benefits since her total base year wages of $1023.70 was less than thirty times her weekly benefit rate, and so she was unable to qualify under any of the provisions of §404(a)(3), 43.PS §804(a) (3) of the Unemployment Compensation Law.
The claimant, Blodwyn E. Davis, was 67 years of age and was last employed on June 30, 1961, by the Pittsburgh National Bank when she was retired by company policy. During the second quarter of 1961 her earnings were $1021.92 and her third quarter earnings $1.78. She was properly disqualified. Kissell Unemployment Compensation Case, 192 Pa. Superior Ct. 11, 159 A. 2d 19 (1960).
Decision affirmed.